928 F.2d 1132
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Effie J. BOSLEY, Plaintiff-Appellant,v.BUCKEYE FEDERAL SAVINGS AND LOAN ASSOCIATION, Defendant-Appellee.
No. 91-3117.
United States Court of Appeals, Sixth Circuit.
March 26, 1991.

S.D.Ohio, 89-00671, Kiuneary, J.
S.D.Ohio
APPEAL DISMISSED.
Before KEITH and DAVID A. NELSON, Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant appealed from an order denying appellant's motion to strike affidavits from a motion to dismiss.  Such an order is not a final or appealable order.  It is well recognized that in the absence of a final order, this court generally lacks jurisdiction to consider an appeal.    Ford Motor Co. v. Transport Indem. Co., 795 F.2d 538, 543 (6th Cir.1986).  The court does not have jurisdiction to review an order of the district court unless it is a final decision or otherwise appealable as an interlocutory order under 28 U.S.C. Sec. 1292(b) or a decision certified under Fed.R.Civ.P. 54(b).


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.